Citation Nr: 0523778	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic 
lumbosacral spine disability.  

2.  Entitlement to service connection for a chronic cervical 
spine disability.  

3.  Entitlement to an initial compensable rating for 
hemorrhoids.   


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The claims folder does not include a current diagnosis of 
a chronic lumbosacral spine disability.  

2.  Service records indicate the veteran's occupational 
specialty in service was light weapons infantry.  

3.  The veteran has offered statements indicating he first 
had chronic neck and upper back pain shortly after his 
separation from the service.  

4.  Arthritis of the cervical spine has been diagnosed and 
was found on X-ray.  

5.  Competent medical evidence has linked the veteran's 
duties, which included carrying heavy weapons in service, 
with his currently diagnosed arthritis of the cervical spine.  

6.  The veteran's service-connected hemorrhoids are 
demonstrated by history of recurrence of thrombotic internal 
hemorrhoids, with no evidence or anemia or fissures.  


CONCLUSION OF LAW

1.  A chronic lumbosacral spine disability was not incurred 
in active military service and the service incurrence of a 
chronic lumbosacral disability may not be presumed.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Arthritis of the cervical spine was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

3.  The criteria for an initial 10 percent rating, but no 
more, for hemorrhoids have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran submitted his claims in January 2002.  The RO 
responded in June 2002 and sent the veteran a letter.  The 
letter explained what evidence was necessary to support his 
claims and how VA could assist him in obtaining additional 
evidence.  The claims folder contains the private medical 
record and VA records identified by the veteran.  The veteran 
was afforded a VA examination in September 2004 and a medical 
opinion was obtained.  The veteran was kept apprised of the 
status of his claims by the December 2002 and April 2005 
statement and supplemental statement of the case, and the 
April and August 2004 letters from VA.  

No further actions or notice are required of VA.  The veteran 
in June 2002 stated he had no further evidence.  As the 
decision below grants the benefits sought as to the issues of 
service connection for a chronic cervical spine disability 
and a higher initial rating for hemorrhoids, there is no 
necessity for any further consideration of whether the VCAA 
has been met.  As the veteran at the September 2004 VA 
examination told the VA physician he did not have a lumbar 
spine disorder, no further actions are required as to that 
claim.  The veteran has been furnished all the intended 
benefits of VCAA.  See generally Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2004).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004). Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4. In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. §§ 4.1, 4.2, and 4.41 (2004).  

Hemorrhoids, external or internal, with persistent bleeding 
and with secondary anemia, or with fissures are rated as 20 
percent disabling.  Large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences are rated as 10 percent disabling.  Mild 
or moderate hemorrhoids are rated as noncompensably 
disabling.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background and Analysis.  On service entrance 
examination in February 1966 no abnormality of the spine or 
musculoskeletal system was found.  There are no records in 
service of complaints or treatment for back or neck pain.  
Beginning in July 1966, the veteran was treated for 
hemorrhoids.  March 1967 service medical records noted the 
veteran had external thrombosed hemorrhoids.  Five days later 
an examination revealed the veteran had thrombosed internal 
hemorrhoids.  In April 1967, a thrombosed hemorrhoid at eight 
o'clock was noted.  Four days later it was recorded that the 
last incised hemorrhoid was now approximately double its 
original size.  The veteran as referred to the surgical 
clinic.  The consultation sheet noted a three week history of 
recurring thrombosed hemorrhoids.  A clot had been removed, 
but it had now apparently re-thrombosed and was larger than 
before.  In April 1967, an internal and external 
hemorrhoidectomy was performed.  On service separation 
examination in March 1968 a digital rectal examination was 
normal.  

The veteran submitted a March 1969 private treatment record 
from the Jane Phillips Episcopal Hospital.  It reveals the 
veteran complained of back pain.  X-rays of the lumbar spine 
were "okay."  The diagnosis was acute lumbar strain.  The 
veteran was discharged with prescriptions for Darvon and 
Robaxin.  

The veteran's private physician, in July 2002, examined the 
veteran and found internal hemorrhoids on the left and right 
lateral surfaces at the verge of the rectum.  There was no 
reduction of lumen or loss of sphincter control.  There were 
no fissures or ulcerations.  The veteran claimed that some 
fecal leakage occurred about once a week, but no pads were 
necessary.  The veteran reported there was no anemia and he 
had never been malnourished.  

In January 2003, the veteran submitted a statement.  He 
asserted his hemorrhoids should be rated 20 percent 
disabling.  He contended any physical labor caused his 
hemorrhoids to get worse.  He had more burning, swelling, 
itching, pain, protrusion, discharge and bleeding.  He 
reported that his physician, Dr. A, told him that surgery was 
not always the cure for hemorrhoids, and that his hemorrhoids 
were likely to recur after surgery.  He enclosed an 
illustration.  He also asserted that during service he was 
transferred to a rifle squad.  He carried a 90 millimeter gun 
which weighed around 90 pounds on his back and neck.  His 
back and neck problems did not show up until he was 
discharged.  He contends that the damage had already been 
done to his back.  

In February 2004, copies of the veteran's VA outpatient 
treatment records were received and associated with the 
claims folder.  They included the veteran's complaints of 
neck and upper thoracic pain.  X-rays were within normal 
limits.  February 2004 records noted the veteran had pain in 
his right lower back.  April 2004 records noted the veteran 
had a history of hemorrhoids, on and off.  

VA X-rays of the thoracic spine in April 2003 revealed normal 
anatomy for the veteran's age.  

In September 2004, a VA examination was conducted.  The 
veteran reported that his hemorrhoids had persisted, but he 
had not had any surgery since service.  He had good sphincter 
control and occasionally had a little fecal leakage, but did 
not wear pads. He had minor pain occasionally with sitting 
and had to watch how much he lifted.  He did not have anemia.  
Ten years ago he had an episode of bleeding.  There was no 
history of fissures.  He had not seen a doctor about his 
hemorrhoids since service.  He used over-the-counter 
ointments for his hemorrhoids about once a month.  The 
veteran claimed he had a spine condition that was in the 
upper back, in the area of the neck.  He denied having any 
low back spinal condition.  He asserted that the heavy 
lifting in service caused his spine condition.  He stated his 
problem with his back started back in 1969.  He complained of 
having neck pain since 2000 that had increased in severity.  

Examination of the cervical spine revealed tenderness in the 
paravertebral muscles with no spasms.  X-rays of the cervical 
spine revealed minimal disc disease without acute findings.  
Arthritis of the cervical spine was diagnosed.  In the 
opinion of the VA examiner, it was at least as likely as not 
that the veteran's chronic cervical strain was incurred while 
the veteran was in the military carrying heavy weapons.  

Rectal examination revealed a very minute rectal tag.  
Digital examination revealed small internal hemorrhoids, 
laterally.  There were no external hemorrhoids.  Hemoculture 
was negative.  There were no fissures or any other 
abnormalities.  

In November 2004, additional VA and private records were 
received.  A Magnetic Resonance Imaging, performed in 
September 2004, revealed a mild rotator cuff tendinosis, 
without evidence of a complete tear and mild acomioclavicular 
joint hypertrophy, without evidence of impingement.   A 
December 1998 colonoscopy  found no obstruction or active 
bleeding.  The rectum appeared normal.  

Service Connection 

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In this instance, there is no evidence of a lumbar spine 
disorder in service.  The only diagnosis of any lumbosacral 
disorder appears in March 1969 private medical records.  The 
Board noted the diagnosis appears within one year of the 
veteran's separation from the service in June 1968, but it 
does not include a diagnosis of arthritis.  An acute lumbar 
sprain was the diagnosis.  For that reason, the presumptive 
provisions of 38 C.F.R. § 3.307 and 3.309 are not applicable.  
The claims folder does not contain a current diagnosis of any 
chronic lumbosacral disorder.  The only current medical 
findings are the complaints of low back pain in September 
2004 VA records.  One requirement for service connection, 
whether direct or secondary, is that the claimed disability 
currently exist.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
A complaint of pain alone, without a diagnosed related 
disorder, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

In the absence of a current diagnosis of a chronic 
lumbosacral disability, service connection for a chronic 
lumbosacral disability is not warranted.  

Although the service medical records do not include any 
records of treatment or diagnosis of a cervical spine 
disorder in service, the veteran has described his duties in 
service as including carrying heavy weapons on his neck and 
shoulders.  The veteran is competent to describe the nature 
of his duties in service and the symptoms of neck and upper 
back pain which he says began not long after his separation 
from the service.  38 C.F.R. § 3.159 (a)(1).  The veteran's 
statements are consistent with his occupational specialty in 
service.  His DD Form 214 reveals he was a light infantry 
weapons specialist.  

The September 2004 VA examination report includes a diagnosis 
of arthritis of the cervical spine and X-rays which support 
that diagnosis.  The VA examiner stated that in his opinion 
the current cervical strain was related to the veteran's 
duties in service, which required him to carry heavy weapons.  

As the evidence includes an in-service incident, the carrying 
of heavy weapons, a current diagnosis of arthritis of the 
cervical spine, and a competent medical opinion linking the 
current arthritis of the cervical spine to service, service 
connection for arthritis of the cervical spine must be 
granted.  



Original Rating for Hemorrhoids

The RO granted service connection for hemorrhoids, effective 
January 16, 2002.  The medical records related to the 
veteran's hemorrhoids during the rating period are limited to 
July 2002 private medical records and the September 2004 VA 
examination report.  Nevertheless, the Board has carefully 
reviewed the veteran's service medical records which reveal a 
history of recurrent thrombotic hemorrhoids.  That is 
consistent with the December 1998 private colonoscopy and 
July 2002 private medical records, which indicate the veteran 
has hemorrhoids which recur.  

Based on his history of thrombotic hemorrhoids which recur, 
the Board has concluded that the criteria for assignment of a 
10 percent rating for hemorrhoids have been met.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2004).  

A higher rating of 20 percent requires evidence of persistent 
bleeding with secondary anemia.  There is no evidence which 
indicates the veteran has suffered from anemia.  In the 
alternative, evidence of fissures would also support a grant 
of a 20 percent rating.  There is also no evidence of 
fissures.  A 20 percent rating is not for application in this 
case.  

As the July 2002 and September 2004 medical records provide a 
consistent disability picture, there is no basis in the 
record for applying a staged rating for the veteran's 
hemorrhoids.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The evidence supports the grant of an initial 10 percent 
rating, but no more, for hemorrhoids.  




ORDER

Service connection for a chronic lumbosacral spine disability 
is denied.  

Service connection for arthritis of the cervical spine is 
granted.  

An initial 10 percent rating for hemorrhoids, but not more, 
is granted, subject to regulations governing the award of 
monetary benefits.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


